FILED
                            NOT FOR PUBLICATION                             OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50533

               Plaintiff - Appellee,             D.C. No. 2:05-cr-01046-DSF

  v.
                                                 MEMORANDUM*
DANIEL EMMANUEL NICHERIE, a.k.a.
Seal F,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Daniel Emmanuel Nicherie appeals from the district court’s judgment and

challenges the revocation of supervised release and the three-month custodial

sentence and 33-month term of supervised release imposed upon revocation.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    Pursuant to Anders v. California, 386 U.S. 738 (1967), Nicherie’s counsel has filed

    a brief stating that there are no grounds for relief, along with a motion to withdraw

    as counsel of record. Nicherie has filed a pro se supplemental brief, the

    government has filed a motion for summary affirmance, and Nicherie has filed an

    opposition to the government’s motion.

          Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

          As to the arguments made in Nicherie’s pro se supplemental brief, the

    government’s motion for summary affirmance is GRANTED. Nicherie’s

    arguments concerning a fee dispute with one of his former attorneys are not

    properly before the court.

          Counsel’s motion to withdraw is GRANTED.

          Nicherie’s pro se motions for reappointment of his former counsel are

    DENIED.

          AFFIRMED.




1


                                              2                                    12-50533